      Case 4:19-cv-01064-KOB-JHE Document 15 Filed 06/04/20 Page 1 of 1                                FILED
                                                                                              2020 Jun-04 PM 03:34
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 SINGH KAMALJEET,                                )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )    Case No.: 4:19-cv-01064-KOB-JHE
                                                 )
 ATTORNEY GENERAL WILLIAM P.                     )
 BARR, et al.,                                   )
                                                 )
        Respondents.

                                 MEMORANDUM OPINION

       On May 12, 2020, the magistrate judge entered a Report and Recommendation, (doc. 13),

recommending that Respondents’ motion to dismiss (doc. 12) be granted, and the petition for writ

of habeas corpus be dismissed as moot. No objections have been filed. The court has considered

the entire file in this action, together with the report and recommendation, and has reached an

independent conclusion that the report and recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED as moot. A separate Order will be entered.

       DONE and ORDERED this 4th day of June, 2020.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             UNITED STATES DISTRICT JUDGE
